DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-24, 27-30 and 33-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (USPN 8,027,297) in view of Kim et al. (US-PGPUB 2005/0073978).
Regarding claim 21, ‘297 teaches a method implemented in a wireless transmit/receive unit (WTRU), the method comprising: receiving a physical downlink control channel (PDCCH) transmission from a base station, wherein the PDCCH transmission spans multiple orthogonal frequency division multiplexing (OFDM) symbols that are mapped first along a frequency domain of an OFDM symbol and second in a time domain across multiple OFDM symbols [Col. 14, line 63 – Col. 15, line 31, Fig. 5, PCDDH is sent in OFDM symbols which are mapped along frequency and time domain]; demodulating the PDCCH transmission [Col. 15, lines 16-31, extracts PDCCH data from 
However, ‘297 does not teach demodulation is done to determine demodulated PCCCH bits; and decoding is done on the demodulated PDCCH bits.
‘978 teaches demodulation is done to determine demodulated PCCCH bits [Fig. 8, 800, para 64, demodulates signal to determine the PDCCH bits]; and decoding is done on the demodulated PDCCH bits [Para 64-65, decodes the demodulated bits at fig. 8, 810].
It would have been obvious to one of ordinary skill in the art at the time of invention to demodulate and decode PCDDH transmission that are sent using OFDM symbols so that bit map can be decoded and further action can be done based on the decoded bitmap.
Regarding claims 22, 28 and 34, ‘297 teaches the demodulated PDCCH bits are mapped to a number of resource blocks (RBs) and an indication of the number of RBs is received via a radio resource control (RRC) message [Col. 15, lines 16-31 and Col. 5, lines 1-6].
Regarding claims 23, 29 and 35, ‘297 teaches the PDCCH transmission begins at a starting OFDM symbol that is not the first OFDM symbol of a time period [Fig. 4, control signal to UE1].
Regarding claims 24 and 30, ‘297 teaches the demodulated PDCCH bits are decoded immediately after receiving RBs associated with a symbol [Col. 15, lines 16-31].

However, ‘297 does not teach demodulation is done to determine demodulated PCCCH bits; and decoding is done on the demodulated PDCCH bits.
‘978 teaches demodulation is done to determine demodulated PCCCH bits [Fig. 8, 800, para 64, demodulates signal to determine the PDCCH bits]; and decoding is done on the demodulated PDCCH bits [Para 64-65, decodes the demodulated bits at fig. 8, 810].
It would have been obvious to one of ordinary skill in the art at the time of invention to demodulate and decode PCDDH transmission that are sent using OFDM symbols so that bit map can be decoded and further action can be done based on the decoded bitmap.
Regarding claim 33, ‘297 teaches a base station comprising: a processor configured to: encode a plurality of physical downlink control channel (PDCCH) data 
However, ‘297 does not teach encoding, modulating, mapping and transmission is done on bits.
‘978 teaches doing encoding, modulating, mapping and transmission on bits [Fig. 5 and Fig. 8, Para 64-65].
It would have been obvious to one of ordinary skill in the art at the time of invention to do encoding, modulating, mapping and transmission on bits so that bit map be generated which can be used to do further action based on the bitmap.

Claims 25, 31 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (USPN 8,027,297) in view of Kim et al. (US-PGPUB 2005/0073978) as applied to claims 21, 27 and 33 above, and further in view of Choi (USPN 9,839,001).
Regarding claims 25, 31 and 36, the references teach a method, a WTRU and a base station as discussed in rejection of claims 21, 27 and 33.

Choi teaches PDCCH occupies resource elements (REs) that otherwise would be used for a physical downlink shared channel (PDSCH) [Col. 9, lines 42-55].
It would have been obvious to one of ordinary skill in the art at the time of invention to have PDCCH occupy resource elements that would have been used by PDSCH so that PDCCH only occupies the REs when PDCCHI is sent.

Claims 26, 32 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (USPN 8,027,297) in view of Kim et al. (US-PGPUB 2005/0073978) as applied to claims 21, 27 and 33 above, and further in view of Lee et al. (USPN 9,853,793).
Regarding claims 26, 32 and 37, the references teach a method, a WTRU and a base station as discussed in rejection of claims 21, 27 and 33.
However, the references do not teach the PDCCH carries an uplink (UL) grant.
Lee teaches the PDCCH carries an uplink (UL) grant [Col. 10, lines 8-14].
It would have been obvious to one of ordinary skill in the art at the time of invention to have PDCCH carry an UL grant so that uplink scheduling information can be communicated to UE.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (USPN 9,252,867) teaches receiving a down link backhaul subframe, and transmitting a signal to a base station through a specific uplink backhaul subframe based on uplink admission information i.e. timing indication information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211.  The examiner can normally be reached on Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/Chandrahas B Patel/          Primary Examiner, Art Unit 2464